Order entered January 12, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-00885-CR
                                     No. 05-14-00886-CR

                        RICHARD DOUGLAS BAILEY, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                  Dallas County, Texas
                     Trial Court Cause No. F12-34478-H, F12-34479-H

                                          ORDER
       This appeal is REINSTATED.

       The trial court has filed findings of fact in accordance with our order entered on January

2, 2015. The trial court has recommended that appellant be given an extension to file his brief

until February 4, 2015. We ADOPT the trial court’s findings and recommendation.

       Appellant’s brief shall be due on February 4, 2015.

                                                     /s/     LANA MYERS
                                                             JUSTICE